               1    Ann M. Alexander, Esq.                                     William F. Heckman, Esq.
                    Nevada Bar No. 7256                                        Nevada Bar No. 3072
               2    ERICKSON, THORPE & SWAINSTON, LTD.                         LAW OFFICES OF
                    99 West Arroyo Street                                      WILLIAM F. HECKMAN, APC
               3    Reno, Nevada 89509                                         212 East Washington Street
                    Telephone: (775)786-3930                                   Carson City, Nevada 89701
               4    Facsimile: (775)786-4160                                   Telephone: (775)841-5888
                    Attorney for Defendants                                    Facsimile: (775)841-4495
               5                                                               Attorney for Plaintiffs
               6    Peter D. Durney, Esq.                                      Todd Boley, Esq.
                    Nevada Bar No. 57                                          California Bar No. 64119
               7    DURNEY & BRENNAN, LTD.                                     LAW OFFICES OF TODD BOLEY
                    6900 South McCarran Blvd. Ste. 2060                        381 Mariner Sq. Dr., Suite 280
               8    Reno, Nevada 89509                                         Alameda, California 94501
                    Telephone: (775)322-2923                                   Telephone: (510)836-4500
               9    Facsimile: (775)322-3014                                   Facsimile: (510)649-5170
                    Attorney for Plaintiffs                                    Attorney for Plaintiffs
             10
             11
                                              UNITED STATES DISTRICT COURT
             12
                                                       DISTRICT OF NEVADA
             13
             14
             15     JAMES CURREY, SR., J.C., a minor by and
             16     through his guardian ad litem JAMES CURREY;
                    EMERIO RIVERA, AMALIA RIVERA, J.R.R.C., a              Case No. 3:17-CV-00386-WGC
             17     minor by and through his guardian ad litem
                    DENISE RIVERA; ROBERT PITTS, REBECCA
             18     PITTS, and K.B.P., a minor by and through her          STIPULATION AND ORDER FOR
                    guardian ad litem, REBECCA PITTS,                      DISMISSAL WITH PREJUDICE
             19
                                         Plaintiffs,
             20
                    vs.
             21
                    CARSON CITY SCHOOL DISTRICT; LEE
             22     CONLEY; SUSAN MOULDEN; JAN
                    ALBERTSON; VALENTINA MIDBOE;
             23     JENNIFER PALMER; TRAVIS LEE; CARLI
                    BIANCHI and DOES 1-30;
             24                          Defendants.
             25
             26
             27            The parties to the above-entitled action by and through their counsel of record hereby

             28           stipulate that Case No. 3:17-cv-00386-WGC is hereby dismissed in its entirety with prejudice
Erickson, Thorpe
& Swainston, Ltd.
                                                                  -1-
               1    pursuant to FRCP 41.
               2           DATED this 17th day of January, 2019.
               3
                    By: /s/ Ann M. Alexander                                   By: /s/ William F. Heckman
               4    Ann M. Alexander, Esq.                                     William F. Heckman, Esq.
                    Nevada Bar No. 7256                                        Nevada Bar No. 3072
               5    ERICKSON, THORPE & SWAINSTON, LTD.                         LAW OFFICES OF
                    99 West Arroyo Street                                      WILLIAM F. HECKMAN, APC
               6    Reno, Nevada 89509                                         212 East Washington Street
                    Telephone: (775)786-3930                                   Carson City, Nevada 89701
               7    Facsimile: (775)786-4160                                   Telephone: (775)841-5888
                    Attorney for Defendants                                    Facsimile: (775)841-4495
               8                                                               Attorney for Plaintiffs
               9    By: /s/ Peter D. Durney                                    By: /s/ Todd Boley
                    Peter D. Durney, Esq.                                      Todd Boley, Esq.
             10     Nevada Bar No. 57                                          California Bar No. 64119
                    DURNEY & BRENNAN, LTD.                                     LAW OFFICES OF TODD BOLEY
             11     6900 South McCarran Blvd. Ste. 2060                        2381 Mariner Sq. Dr., Suite 280
                    Reno, Nevada 89509                                         Alameda, California 94501
             12     Telephone: (775)322-2923                                   Telephone: (510)836-4500
                    Facsimile: (775)322-3014                                   Facsimile: (510)649-5170
             13     Attorney for Plaintiffs                                    Attorney for Plaintiffs
             14
             15                                                 ORDER
             16            Good cause appearing therefor,
             17     IT IS HEREBY ORDERED, ADJUDGED AND DECREED that pursuant to stipulation of the
             18     parties, Case No. 3:17-CV-00386-WGC is hereby dismissed in its entirety with prejudice.
             19            DATED: January 30, 2019.
             20
             21
                                                                U.S. MAGISTRATE JUDGE
             22
             23
             24
             25
             26
             27
             28
Erickson, Thorpe
& Swainston, Ltd.
                                                                   -2-
